Citation Nr: 0834018	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-10 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, including as secondary to service connected 
diabetes mellitus, type II, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The veteran served on active military duty from September 
1965 to August 1968.  The veteran's service personnel records 
indicate that he received a Combat Infantry Badge while 
serving in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision the RO denied service 
connection for a cardiovascular disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A disability that is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2007).  In Allen v. Brown, 
7 Vet. App. 439, 448 (1995), the Court held that, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation.  

A December 2003 letter from the veteran's private physician 
states that the veteran was first diagnosed with diabetes in 
approximately January 1996.  This letter notes that at the 
time of the veteran's diagnosis of diabetes, he had a history 
of several other conditions, including coronary artery 
disease.  The private physician opines in this letter:  "It 
is my opinion that his diabetes is a causative and a 
complicating factor in relating to his coronary artery 
disease and hypertension."  

A letter from a second doctor, dated January 2004, lists the 
conditions the veteran currently has; this list includes 
diabetes and coronary artery disease.  The doctor states in 
the January 2004 letter:  "I feel strongly that Mr. [redaced]
diabetes mellitus has contributed to a great extent the 
development and progression of his ischemic heart disease."  
A review of the veteran's private medical records shows a 
diagnosis of coronary artery disease in October 1991.  

At a May 2004 VA examination, the VA examiner noted that the 
veteran stated he was diagnosed with diabetes mellitus in 
1992.  This statement contradicts the December 2003 letter 
written by the veteran's private physician.  The examiner 
concluded:  "...[I]t is my medical opinion that it is as least 
likely than not (sic) that this veteran's diabetes is related 
to or responsible for or aggravates this veteran's diagnosis 
of coronary artery disease ...".  The examiner did not review 
the claims file.

As the VA examiner did not review the claims file, the 
veteran should be afforded a pertinent VA examination to 
determine the nature and etiology of his cardiovascular 
disorder.  On remand, the veteran should be accorded an 
opportunity to undergo a current VA examination to determine, 
to the extent possible, the etiology of his cardiovascular 
disorder-in light of all competent evidence of record, 
including post-service medical reports and his competent 
complaints since service.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007); and McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's 
duty to assist veterans, pursuant to the VCAA, includes the 
duty to obtain a medical examination and/or opinion when 
necessary to make a decision on a claim).  The examiner 
should also discuss whether the veteran's service connected 
diabetes mellitus aggravated his cardiovascular disorder if 
it was pre-existing.  

Additionally, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2008), imposes obligations on VA in terms 
of its duty to notify and to assist claimants.  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is ordinarily required to notify the claimant 
and his/her representative, if any, of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim, that 
VA will seek to provide, and that the claimant is expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).  

The March 2004 VCAA letter does not comply with the notice 
requirements for secondary service connection claims.  As a 
result a corrective VCAA notice letter should be issued to 
the veteran on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a notice letter that:
*	informs him of the information and 
evidence not of record that is 
necessary to substantiate his claim 
for service connection for a 
cardiovascular disorder, on a direct 
basis and as secondary to service 
connected diabetes mellitus, type II; 
*	informs him of the information and 
evidence that VA will seek to 
provide; 
*	informs him of the information and 
evidence he is expected to provide; 
and
*	gives an explanation as to the 
information or evidence needed to 
establish disability ratings and 
effective dates for his claim.  

2.  Return the claims folder to the 
original VA examiner, if possible, or if 
the original examiner is not available, 
refer it another VA physician.  The 
examiner should specifically determine 
whether there is a 50 percent probability 
or greater that the veteran's service 
connected diabetes mellitus, type II, (a) 
caused or (b) has aggravated the veteran's 
cardiovascular disorder.  If the diabetes 
mellitus has caused a permanent increase 
in cardiovascular disease, the examiner 
should specify what measurable portion of 
current cardiovascular disease (above the 
baseline not due to the diabetes mellitus) 
is related to the diabetes mellitus.  The 
examiner should specifically address the 
opinions set forth in the December 2003 
and January 2004 letters from private 
physicians.  The claims folder and a copy 
of this Remand must be made available to 
the examiner in conjunction with the 
examination.  The rationale for all 
opinions must be provided.  

3.  Readjudicate the issue of entitlement 
of service connection for a cardiovascular 
condition secondary to service connected 
diabetes mellitus, type II, currently 
evaluated as 20 percent disabling.  If the 
decision remains in any way adverse to the 
veteran, he and his representative should 
be provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issue 
remaining on appeal as well as a summary 
of the evidence of record.  An appropriate 
period of time should be allowed for 
response.  


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2007).




